Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 2, 6, 8, 9, 10, 14, and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 4, 6, 9, 10, 12, and 14 of U.S. Patent No. 9,345,005 (hereinafter Guan) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Guan by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Guan
A method, comprising:
receiving, by a terminal device from a base station, a physical downlink shared channel (PDSCH) on a downlink carrier of at least two downlink carriers, wherein the at least two downlink carriers are capable of being configured for the terminal device;
determining, by the terminal device, a physical uplink control channel (PUCCH) resource for carrying acknowledgement or non-acknowledgement (ACK/NACK) in response to the PDSCH, wherein the PUCCH resource is dynamically located within a first 
transmitting, by the terminal device on the PUCCH resource, the ACK/NACK in response to the PDSCH.


receiving, by a user equipment from a base station, one physical downlink shared channel (PDSCH) on one downlink carrier in at least two downlink carriers, wherein the at least two downlink carriers are capable of being configured to receive downlink signal by the user equipment from the base station on at least one of the at least two downlink carriers; 
determining, by the user equipment, a physical uplink control channel (PUCCH) resource for carrying acknowledgement or non-acknowledgement (ACK/NACK) in response to the one PDSCH on the one downlink carrier, wherein the PUCCH resource is determined from one PUCCH area of at least two PUCCH areas, each of the at least two PUCCH areas comprises at least two PUCCH resources, the at least two PUCCH areas comprises a long term evolution (LTE) PUCCH area and an LTE-A specific PUCCH area, and the one PUCCH area is dynamically located between a long term evolution (LTE) PUCCH area and an LTE-A specific PUCCH area; 
transmitting, by the user equipment to the base station on the determined PUCCH resource, the ACK/NACK in response to the one PDSCH.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Guan by eliminating the italicized portion of limitation of claim 1.

Claims 2, 6, 8, 9, 10, 14, 16 of instant application are identical/similar with claims 2, 4, 6, 9, 10, 12, 14 of Guan.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claims 1, 4, 6, 7, 9, 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ahn et al. (US 2012/0057487 having provisional application No. 61/162,665, that is cited for claim mapping, filed on 3/23/2009).

Regarding claim 1, Ahn discloses 
A method, comprising: 
receiving, by a terminal device from a base station, a physical downlink shared channel (PDSCH) on a downlink carrier of at least two downlink carriers, wherein the at least two downlink carriers are capable of being configured for the terminal device (page 5: specific example is multiple downlink (DL) component carrier (CC) aggregation in LTE-A under development currently ... eNB can transmit multiple PDSCHs through multiple DL CCs and multiple DL subframes to a single UE, where the existence of each PDSCH is informed by PDCCH corresponding to each PDSCH ... Figure 1 shows an example where we assume PDSCH transmission in 2 DL CCs in 2 DL subframes are acknowledged by ACK/NACK through one UL subframe);
determining, by the terminal device, a physical uplink control channel (PUCCH) resource for carrying acknowledgement or non-acknowledgement (ACK/NACK) in response to the PDSCH, wherein the PUCCH resource is dynamically located within a first PUCCH resource area or a second PUCCH resource area (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for ; and
transmitting, by the terminal device on the PUCCH resource, the ACK/NACK in response to the PDSCH (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for 2 PDSCH in each DL subframe, then transmits those 2 bundled ACK/NACKs for 2 DL subframes using PUCCH linked to the first or last (in CC order) PDSCH (or PDCCH) in each DL subframe).
Regarding claim 9 referring to claim 1, Ahn discloses An apparatus, comprising: a storage medium including executable instructions; and a processor, wherein the executable instructions, when executed by the processor, cause the apparatus to: ... (page 5: UE; Processor and memory are inherently included in the UE).

Regarding claims 4 and 12, Ahn discloses 
wherein the first PUCCH resource area is for feeding back ACK/NACK in a legacy system, and the second PUCCH resource area is for feeding back confirmation information in a system compatible with the legacy system (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for 2 PDSCH in each DL subframe, then transmits those 2 bundled ACK/NACKs for 2 DL subframes using PUCCH linked to the first or last (in CC order) PDSCH (or PDCCH) in each DL subframe).

Regarding claims 6 and 14,
further comprising: determining, by the terminal device, the PUCCH resource in the determined PUCCH area according to a mapping rule, wherein the mapping rule is a principle of selecting a PUCCH resource for transmitting ACK/NACK information in a PUCCH resource area (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for 2 PDSCH in each DL subframe, then transmits those 2 bundled ACK/NACKs for 2 DL subframes using PUCCH linked to the first or last (in CC order) PDSCH (or PDCCH) in each DL subframe).

Regarding claims 7 and 15, Ahn discloses 
wherein the first PUCCH resource area and the second PUCCH resource area correspond to different mapping rules (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for 2 PDSCH in each DL subframe, then transmits those 2 bundled ACK/NACKs for 2 DL subframes using PUCCH linked to the first or last (in CC order) PDSCH (or PDCCH) in each DL subframe).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 8, 10, 11, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn et al. (US 2012/0057487 having provisional application No. 61/162,665, that is cited for claim mapping, filed on 3/23/2009) in view of Nam et al. (US 2010/0172290 having provisional application No. 61/204,619, that is cited for claim mapping, filed on 1/8/2009).

Regarding claims 2 and 10, Ahn discloses all the subject matter of the claimed invention with the exception of further comprising: receiving, by the terminal device from the base station, an indication indicating a PUCCH resource area in the first PUCCH resource area or the second PUCCH resource area; and determining, by the terminal device, the PUCCH resource area based on the indication. Nam from the same or similar fields of endeavor discloses further comprising: receiving, by the terminal device from the base station, an indication indicating a PUCCH resource area in the first PUCCH resource area or the second PUCCH resource area; and determining, by the terminal device, the PUCCH resource area based on the indication (¶ [009]: eNodeB sends DL control information (DCI) to a UE in a physical DL control channel (PDCCH) located in the first a few OFDM symbols in a subframe, indicating the allocated RBs for a UE and other information; ¶ [021]: To allocate RBs and initiate the transmission, an eNodeB may send DCI in CCEs either in corresponding multiple carriers ... Depending on the CCEs assigned for a DL grant, UL ACK/NACK (AN) resource mapping can be done in different ways; ¶ [034]: eNodeB specifies that UL carrier 1 has two sets of PUCCH resources for DL carriers 1 and 2, and UL carrier 2 has one set of PUCCH resource for DL carrier 3. The two CCE indices in DL1 and D12 are mapped to PUCCH AN indices in UL1;¶ [045]: two PUCCH resources 1 and 2 are reserved for the AN transmissions associated with the DL transmission in two component carriers). It would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Ahn by transmitting DCI in PDCCH to map carriers for ACK/NAC to be transmitted via PUCCH 

Regarding claims 3 and 11, Ahn discloses all the subject matter of the claimed invention with the exception of wherein the indication is carried on a physical downlink control channel (PDCCH). Nam from the same or similar fields of endeavor discloses wherein the indication is carried on a physical downlink control channel (PDCCH) (¶ [009]: eNodeB sends DL control information (DCI) to a UE in a physical DL control channel (PDCCH) located in the first a few OFDM symbols in a subframe, indicating the allocated RBs for a UE and other information; ¶ [021]: To allocate RBs and initiate the transmission, an eNodeB may send DCI in CCEs either in corresponding multiple carriers ... Depending on the CCEs assigned for a DL grant, UL ACK/NACK (AN) resource mapping can be done in different ways; ¶ [034]: eNodeB specifies that UL carrier 1 has two sets of PUCCH resources for DL carriers 1 and 2, and UL carrier 2 has one set of PUCCH resource for DL carrier 3. The two CCE indices in DL1 and D12 are mapped to PUCCH AN indices in UL1; ¶ [045]: two PUCCH resources 1 and 2 are reserved for the AN transmissions associated with the DL transmission in two component carriers). It would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Ahn by transmitting DCI in PDCCH to map carriers for ACK/NAC to be transmitted via PUCCH of Nam. The motivation would have been to facilitate to perform UL acknowledgement transmission in carrier-aggregated wireless communication systems.

Regarding claims 8 and 16, Ahn discloses all the subject matter of the claimed invention with the exception of wherein one mapping rule in the different mapping rules is that the PUCCH resource is indicated by a start offset information combined with a sequence number of a control channel element (CCE). Nam from the same or similar fields of endeavor discloses wherein one mapping rule in the different mapping rules is that the PUCCH resource is indicated by a start offset information combined with a sequence number of a control channel element (CCE) (¶ [009]: eNodeB sends DL control information (DCI) to a UE in a physical DL control channel (PDCCH) located in the first a few OFDM symbols in a subframe, indicating the allocated RBs for a UE and other information; ¶ [021]: To allocate RBs and initiate the transmission, an eNodeB may send DCI in CCEs either in corresponding multiple carriers ... Depending on the CCEs assigned for a DL grant, UL ACK/NACK (AN) resource mapping can be done in different ways; ¶ [034]: eNodeB specifies that UL carrier 1 has two sets of PUCCH resources for DL carriers 1 and 2, and UL carrier 2 has one set of PUCCH resource for DL carrier 3. The two CCE indices in DL1 and D12 are mapped to PUCCH AN indices in UL1; ¶ [041]: In one embodiment of the current invention (denoted by Method B), we apply carrier-specific offset on the AN cyclic shift (CS) resource; ¶ [045]: two PUCCH resources 1 and 2 are reserved for the AN transmissions associated with the DL transmission in two component carriers). It would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Ahn by transmitting DCI in PDCCH to map carriers for ACK/NAC to be transmitted via PUCCH based on CCE indices in DL1 and DL2 and carrier-specific offset on the AN cyclic shift (CS) resource of Nam. The motivation would have been to facilitate to perform UL acknowledgement transmission in carrier-aggregated wireless communication systems.

Regarding claim 17, Ahn discloses 
A method, comprising: 
transmitting, by a base station to a terminal device, a physical downlink shared channel (PDSCH) on a downlink carrier of at least two downlink carriers, wherein the at least two downlink carriers are capable of being configured for the terminal device (page 5: specific example is multiple downlink (DL) component carrier (CC) aggregation in LTE-A under ;
determining ... a physical uplink control channel (PUCCH) resource for carrying acknowledgement or non-acknowledgement (ACK/NACK) in response to the PDSCH, wherein the PUCCH resource is dynamically located within a first PUCCH resource area or a second PUCCH resource area (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for 2 PDSCH in each DL subframe, then transmits those 2 bundled ACK/NACKs for 2 DL subframes using PUCCH linked to the first or last (in CC order) PDSCH (or PDCCH) in each DL subframe); and
receiving, by the base station on the PUCCH resource, the ACK/NACK (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for 2 PDSCH in each DL subframe, then transmits those 2 bundled ACK/NACKs for 2 DL subframes using PUCCH linked to the first or last (in CC order) PDSCH (or PDCCH) in each DL subframe).
Ahn discloses all the subject matter of the claimed invention with the exception of determining, by the base station, a physical uplink control channel (PUCCH) resource for carrying acknowledgement or non-acknowledgement (ACK/NACK) in response to the PDSCH. Nam from the same or similar fields of endeavor discloses determining, by the base station, a physical uplink control channel (PUCCH) resource for carrying acknowledgement or non-acknowledgement (ACK/NACK) in response to the PDSCH (¶ [009]: eNodeB sends DL control information (DCI) to a UE in a physical DL control channel (PDCCH) located in the first a few OFDM symbols in a subframe, indicating the allocated RBs for a UE and other information; ¶ [021]: To allocate RBs and initiate the transmission, an eNodeB may send DCI in CCEs either in corresponding multiple carriers ... Depending on the CCEs assigned for a DL grant, UL ACK/NACK (AN) resource mapping can be done in different ways; ¶ [034]: eNodeB specifies that UL carrier 1 has two sets of PUCCH resources for DL carriers 1 and 2, and UL carrier 2 has one set of PUCCH resource for DL carrier 3. The two CCE indices in DL1 and D12 are mapped to PUCCH AN indices in UL1;¶ [045]: two PUCCH resources 1 and 2 are reserved for the AN transmissions associated with the DL transmission in two component carriers). It would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Ahn by transmitting DCI in PDCCH to map carriers for ACK/NAC to be transmitted via PUCCH of Nam. The motivation would have been to facilitate to perform UL acknowledgement transmission in carrier-aggregated wireless communication systems.
Regarding claim 20 referring to claim 17, Ahn discloses An apparatus, comprising: a storage medium including executable instructions; and a processor, wherein the executable instructions, when executed by the processor, cause the apparatus to: ... (page 5: eNB; Processor and memory are inherently included in the eNB).

Regarding claims 18 and 21, Ahn discloses all the subject matter of the claimed invention with the exception of further comprising: transmitting, by the base station, an indication indicating a PUCCH resource area in the first PUCCH resource area or the second PUCCH resource area. Nam from the same or similar fields of endeavor discloses further comprising: transmitting, by the base station, an indication indicating a PUCCH resource area in the first PUCCH resource area or the second PUCCH resource area (¶ [009]: eNodeB sends DL control information (DCI) to a UE in a physical DL control 

Regarding claims 19 and 22, Ahn discloses 
wherein the first PUCCH resource area is for feeding back ACK/NACK in a legacy system, and the second PUCCH resource area is for feeding back confirmation information in a system compatible with the legacy system (page 5: In the example of figure 1. 4 PDSCHs are received through 2 CCs in 2 DL subframes respectively. Then, there are 4 PUCCH resources linked to 4 PDSCHs (or 4 PDCCHs accompanying those 4 PDSCHs) respectively. The UE generates bundled ACK/NACK for 2 PDSCH in each DL subframe, then transmits those 2 bundled ACK/NACKs for 2 DL subframes using PUCCH linked to the first or last (in CC order) PDSCH (or PDCCH) in each DL subframe).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466